ANNUAL REPORT UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2005 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50355 HydroFlo, Inc. (Exact Name of Registrant Specified in Its Charter) North Carolina 56-2171767 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2501 Reliance Ave., Apex, NC 27539 (Address of principal executive offices) (Zip Code) Issuer's telephone number (919) 772-9925 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: $0.01 PAR VALUE COMMON VOTING STOCK (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Check if there is no disclosure of delinquent filers in response to ITEM 405 OF REGULATION S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is an accelerated filer (as defined in Exchange Act Rule 12B-2) Yes |_| No |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| State issuer's revenues for its most recent fiscal year. $0 The aggregate market value of the registrant's common stock held by non-affiliates of the registrant was approximately $7,721,200 at December 31, 2005, based on the closing sale price of $.22 per share for the common stock on such date on the OTCBB. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 41,706,761 Issued common shares as of September 1, 2005. DOCUMENTS INCORPORATED BY REFERENCE - NOT APPLICABLE. Transitional Small Business Disclosure Format (Check one): Yes [ ]; No [X] 1 PART I ITEM 1. DESCRIPTION OF BUSINESS GENERAL As a business development company, we provide long-term debt and equity investment capital to support the expansion of companies in a variety of industries. We generally invest in illiquid securities through privately negotiated transactions. We generally invest in private small to middle market companies. Our investment and lending activity is generally focused in private finance. Our investment portfolio consists primarily of equity investments in companies, which may or may not constitute a controlling equity interest. At June 30, 2005, our investment portfolio totaled $25,153,200 at fair value. Our investment objective is to achieve current income and capital gains. CORPORATE HISTORY (a) Business Development. HydroFlo, Inc. ("the Company") was incorporated in North Carolina on December 30, 1999. We operate a website at http://www.hydroflo.us. The Company began trading on the OTC Bulletin Board on May 23, 2003. Effective March 4, 2004, the Company converted to a Business Development Company under the Investment Company Act of 1940. SUBSIDIARIES, THEIR PRODUCTS, SERVICES, AND MARKETS The Company had four subsidiaries at the end of the reporting fiscal year: 1.) HydroFlo Water Treatment, Inc. HydroFlo Water Treatment, Inc. is a provider of wastewater treatment solutions for industrial and governmental entity customers. They design, build, and install aeration equipment used for pre-treatment of wastewater. They also provide a full range of related services to companies and municipalities to treat their wastewater at the treatment plant by the use of the energy efficient aeration systems in treatment lagoons. Using our patented HydroFlo Pressure Line Up Stream (PLUS) pre-treatment system, customers begin the treatment process at their pumping stations prior to the wastewater reaching a treatment plant. 2.) Metals & Arsenic Removal Technology, Inc. On August 4, 2004 the Company acquired Arsenic Removal Technology, Inc, a company holding the arsenic removal technology rights developed by the
